Citation Nr: 0431964	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-15 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to March 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In a Notice of Temporary Transfer of Veterans Records dated 
in November 2002, the veteran's claims folder was transferred 
from the RO in St. Petersburg, Florida to the RO in 
Montgomery, Alabama.  

The veteran appeared before the undersigned in a hearing 
conducted in August 2004 at the Montgomery, Alabama, RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the April 1972 report of medical examination for 
enlistment purposes, there appears to be evidence of some 
hearing loss at 4000 Hertz; the numbers are not entirely 
clear.  In an undated report for an annual examination, an 
indication of hearing loss at 4000 Hertz is shown.  In the 
November 1975 report of medical examination for separation 
purposes, evidence of hearing loss at 4000 Hertz is noted.  
In the report of medical examination dated in October 1976, 
also for separation purposes, there is evidence of hearing 
loss at 4000 Hertz.  In the report of medical examination 
dated in January 1977 for separation purposes, there is a 
diagnosis of high frequency hearing loss.  

The veteran's DD Form 214 shows that the veteran worked as a 
plumber while in service.  During his hearing in August 2004, 
he testified that while in active service he worked mostly as 
an air compressor operator running a jackhammer.  The veteran 
reported that in running the air compressor he was exposed to 
loud noise from the jackhammers and other such equipment 
("heavy duty stuff").  He also testified that he was 
exposed to loud noise from small arms fire during war games.  
He spoke of a particular incident when a grenade simulator 
was "a little too close to me," causing his ears to ring 
for a day afterwards.  When asked about his work after 
service, the veteran reported that he worked in a textile 
mill and as a molding technician, but wore ear protection and 
had noise buffers.  

In the report from the most recent VA examination conducted 
in June 2002, the veteran reported an onset of hearing loss 
at his "exit evaluation" in 1977.  The veteran was 
diagnosed as having mild high frequency sensorineural 
bilateral hearing loss.  

The Board notes that service connection for bilateral hearing 
loss has requirements in addition to those for other service 
connection claims.  See 38 C.F.R. § 3.385 (2004).  The 
threshold for normal hearing ranges from zero to twenty 
decibels, and any reading higher than twenty indicates some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  However, under VA law, service connection may only 
be granted for impaired hearing when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz reaches a level of 40 decibels or greater.  Impaired 
hearing will also be considered a disability if the pure tone 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores utilizing the Maryland CNC 
test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board notes that the record is not adequate to render an 
informed decision.  Thus, a remand is required in order to 
fulfill VA's statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

Additionally, the RO must ensure compliance with the 
provisions of the Veterans Claim Assistance Act of 2000 
(VCAA) and the Veterans Benefits Act of 2003.  See also 
38 U.S.C.A. § 5100 et seq. (West 2002).  

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for bilateral 
hearing loss since his separation from 
service in 1977.  After securing the 
necessary releases, the RO should obtain 
these records.

3.  The veteran should be afforded a VA 
audiology examination to determine the 
extent of current hearing loss.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
current hearing loss relates to the 
veteran's exposure to acoustic trauma in 
service.  

A rationale must be provided for all 
conclusions reached and associated with 
the claim folder.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given an appropriate amount of 
time to respond.
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




